IN THE SUPREME COURT OF IOWA
                                  No. 16–1779

                            Filed June 22, 2018


NOLAN DEEDS,

      Appellant,

vs.

CITY OF CEDAR RAPIDS; ST. LUKE’S WORK WELL SOLUTIONS;
ST. LUKE’S HEALTHCARE; and IOWA HEALTH SYSTEM d/b/a
UNITYPOINT HEALTH,

      Appellees.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Linn County, Paul D.

Miller, Judge.



      Plaintiff seeks further review of court of appeals decision that

affirmed summary judgment dismissing his disability discrimination

claims.   DECISION OF COURT OF APPEALS AND DISTRICT COURT

SUMMARY JUDGMENT AFFIRMED.



      Brooke Timmer, Katie Ervin Carlson, and Nathan Borland (until

withdrawal) of Fiedler & Timmer, P.L.L.C., Johnston, for appellant.



      Elizabeth    D.   Jacobi,    City   Attorney,   for   appellee   City   of

Cedar Rapids.
                                 2



     Karin A. Johnson, Samantha M. Rollins, and Mitch G. Nass of

Faegre Baker Daniels LLP, Des Moines, for appellees St. Luke’s Work

Well Solutions, St. Luke’s Healthcare, and Iowa Health Systems d/b/a

UnityPoint Health.
                                    3

PER CURIAM.

      The facts and proceedings relevant to this decision are set forth in

Deeds v. City of Marion, ____ N.W.2d ____ (Iowa 2018), filed today. On

appeal, the parties raise the same legal issues addressed in City of

Marion. Upon consideration of these issues and for the reasons set forth

in City of Marion, we affirm the decision of the court of appeals and the

district court’s summary judgment in favor of the defendants.

      DECISION OF COURT OF APPEALS AND DISTRICT COURT

SUMMARY JUDGMENT AFFIRMED.

      All justices concur except Appel and Wiggins, JJ., who dissent, and

Hecht, J., who takes no part.

      This opinion shall not be published.
                                     4

                                  #16–1779, Deeds v. City of Cedar Rapids

APPEL, Justice (dissenting).

      I dissent in this case for the same reasons I dissent in Deeds v.

City of Marion, ___ N.W.2d ___, ___ (Iowa 2018).

      Wiggins, J., joins this dissent.